DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  
Claims 1-13 and 20 would be allowable if the below Double Patenting Rejections are addressed.  
Claims 15 and 17-19 would be allowable if (i) the below Double Patenting Rejections are addressed and (ii) they are re-written in independent form including all limitations of any intervening claims in their current dependency chain.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 14 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. 10,085,861. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘861 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant application.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the claimed device of the ‘861 patent to combine each of its separately claimed limitations into a single device, as it is a mere combination of elements that produces predictable results of a stent having a proximal terminal end and a distal terminal end and a longitudinal axis extending therebetween, the stent formed from a plurality of wires; wherein a distal end region adjacent the distal terminal end includes a plurality of loops formed by the plurality of wires, each loop being formed by an end region of a first wire of the plurality of wires connected to an end region of a second wire of the plurality of wires at a joining region, each joining region including only two wires, each loop having only one joining region, each loop having straight side portions, wherein the joining region is proximal of the distal terminal end and distal of the straight side portions, as claimed.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-13, and 15-17 of U.S. Patent No. 10,130,499. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘499 patent claims a device substantially as claimed, but claims the limitations of the device separately and not in combination, as required by the instant .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by DeVries, et al (DeVries) (US 2005/0055045).
Regarding Claim 14, DeVries teaches an endoluminal device (e.g. Figure 15) comprising:
a stent having a stent body (e.g. Figure 15), the stent body including proximal terminal end and a distal terminal end and a longitudinal axis extending therebetween (e.g. Figure 15, [0053]), the stent formed from a plurality of wires (e.g. #s 412, [0055]); 
wherein a distal end region adjacent the distal terminal end includes a plurality of loops formed by the plurality of wires (e.g. Figure 15), each loop being formed by an end region of a first wire of the plurality of wires connected to an end region of a second wire of the plurality of wires at a joining region (e.g. Figure 15), each loop having straight side portions extending substantially parallel to the longitudinal axis (e.g. annotated Figure 15(1) below), each joining region being distal of the straight side portions (e.g. annotated Figure 15(1) below; where distal is considered toward the loop);
wherein a distal end of the first wire extends helically in a helical winding direction opposite from a helical winding direction in which the first wire emerges from the stent body proximal of the loop, and a distal end of the second wire extends helically in a helical winding direction opposite from a helical winding direction in which the second wire emerges from the stent body proximal of the loop (e.g. annotated Figure 15(2) below); and 
wherein there is no contact between adjacent straight side portions of adjacent loops (e.g. Figure 15).
 
 

    PNG
    media_image1.png
    448
    536
    media_image1.png
    Greyscale

Annotated Figure 15(1), DeVries



  

    PNG
    media_image2.png
    846
    1064
    media_image2.png
    Greyscale

Annotated Figure 15(2), DeVries

 

Regarding Claim 16, each joining region includes only two wires (e.g. Figure 15). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.